Allowable Subject Matter
Claims 1-51 are allowed.

The following is an examiner’s statement of reasons for allowance: The filed terminal disclaimer has been approved on 03/31/2021 to resolve the double patenting issues.
In regard to the arts, Zhou et al. (USPGPUB 2008/0221461 – cited in previous action) teaches a vital sign monitor (Figs. 1-3) comprises an arm-receiving portion (element 47, Figs. 1-3) with two electrodes (elements 70A and 70B, Figs. 3), a body contacting portion comprises an electrode (42A, Fig. 1), an optical system (pulse oximeter 42C, Fig. 1) and associated analog and digital systems for processing the electrical and optical signals ([0036]). Gopinathan et al. (USPN 7,112,175 – cited in previous action) teaches a tele-diagnostic device (Figs. 1-4) comprises an arm-receiving portion (inside of the glove, Figs. 1-4) with two electrodes disposed therein (electrodes 40i and 40j, Figs. 2-4), a body contacting portion comprises electrodes (electrodes 40a-40f disposed on the outer surface of the glove, Figs. 2-4), and an optical system (element 70, Figs. 2-4) with emitters (elements 72 and 72, Fig. 2) and a sensor (element 74, Fig. 3) for measuring oxygen saturation from the finger (Figs. 2-4). Skrabal (USPGPUB 2015/0374256 – cited in previous action) teaches an ECG device (Figs. 1-2) comprises an arm-receiving portion with two electrodes (element 1 in elements 6, Fig. 1), a body contacting portion comprises electrodes (electrodes in elements 3-5, Fig. 1) wherein the electrodes can be current supply electrodes and impedance measuring electrodes (Fig. 1 and [0025]; [0027]) and the device measures both impedance and ECG information. However, the prior art of record does not teach or suggest “a first opening configured to receive a portion of one of the patient's arms and first and second electrodes configured and arranged to contact the portion of the patient's arm when the portion of one of the patient's arms is received in the first opening; and a body-contacting portion comprising third and fourth electrodes configured and arranged to contact a second body location that is one of the patient's torso, legs, opposing arm, back, and neck when the portion of the patient's arm is received in the first opening; wherein the first and third electrodes are configured to inject electrical current into the patient at their respective points of contact with the patient and the second and fourth electrodes are configured to sense first and second biometric signals, respectively, which are induced by the injected electrical current; the biometric sensor further comprising a first analog system configured to receive the first and second biometric signals and to process the first and second biometric signals to generate first and second analog physiological waveforms; an optical system configured and arranged to contact a portion of one of the patient's hands when the portion of one of the patient's arms is received by the arm- receiving portion, the optical system comprising a first light source configured to irradiate the portion of one of the patient's hands and a photodetector configured to receive radiation after the first light source irradiates the portion of one of the patient's hands; a second analog system configured to receive signals from the photodetector and to process the received signals from the photodetector to generate a third physiological waveform”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791